Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant's election with traverse of Species VI, claims 1-5 and 7-8 in the reply filed on 8 January 2021 is acknowledged.  The traversal is on the ground(s) that there would be no burden on the Examiner to examine all of the disclosed species.  This is not found persuasive because searching the non-elected species would at least require additional text searching to find grooves overlapping at angles of less than 90 degrees, which is not required for the elected species.
The requirement is still deemed proper and is therefore made FINAL.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8 January 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busse et al. (US 6,215,641).
Regarding claim 1, Busse et al. discloses an electrostatic chuck (embodiment of figure 3a), comprising: a base plate 4; and a ceramic dielectric substrate 1 having a substantially circular planar configuration, being provided on the base plate, and having a first major surface exposed externally, the first major surface including at least a first region (inward of the outer holes 12 in figure 3a), and a second region (outward of the first region, including the outer holes 12, in figure 3a) adjacent to the first region, the first region having a plurality of first grooves 11 (inner arcuate grooves), at least one first gas introduction hole 12 (the central hole 12), and at least one second groove 11 (radial grooves) provided in the first region, the at least one first gas introduction hole being connected to at least one of the plurality of first grooves (through gas exchange with the radial grooves), the at least one second groove extending in a direction crossing the 
Regarding claim 2, Busse et al. discloses wherein at least two of the second grooves 11 are provided in the first region.
Regarding claim 3, Busse et al. discloses wherein the second region further has a plurality of third grooves 11 (outer arcuate grooves) provided in the second region, the second region further has at least one second gas introduction hole 12 connected to at least one of the plurality of third grooves, the second region further has at least one fourth groove 11 (radial grooves) connected to at least two of the third grooves, the at least one fourth groove extending in a direction crossing the plurality of third grooves, the plurality of third grooves has substantially circular planar configurations and is provided concentrically with a center of the plurality of first grooves as a center, and when projected onto the plane perpendicular to the first direction, at least a portion of the second gas introduction hole overlaps at least one of the third groove or the fourth groove at a portion where the third groove and the fourth groove are connected (the hole 12 overlaps the fourth groove where the third and fourth groove are connected).
Regarding claim 4, Busse et al. discloses wherein at least two of the fourth grooves 11 are provided in the second region.
Regarding claim 5, Busse et al. discloses wherein the second region is provided outward of the first region with respect to a center of the first major surface (as defined in claim 1), and when projected onto the plane perpendicular to the first direction, at least a portion of the first gas introduction hole 12 overlaps at least one of the second groove or an outermost first groove among the first grooves in the first region at a portion where the second groove and the outermost first groove are connected (the hole 12 overlaps the second groove near where the inner first groove and second groove are connected, see figure 3a), and at least a portion of the second gas introduction hole 12 overlaps at least one of the fourth groove or an innermost third groove among the third grooves in the second region at a portion where the fourth groove and the innermost third groove are connected (the hole 12 overlaps the fourth groove where the inner third groove and fourth groove are connected).
Regarding claim 7, Busse et al. discloses wherein an angle between a first boundary and a line connecting a center of the first gas introduction hole 12 and a center of the second gas introduction hole 12 is 90 degrees, the first boundary being between the first region and the second region.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Busse et al. in view of Ishikawa et al. (US 5,382,311).
Regarding claim 8, Busse et al. discloses the invention substantially as claimed, except Busse et al. does not disclose wherein the first region has a lift pin hole provided in the first region, and a distance between the lift pin hole and the outermost first groove is greater than a distance between the lift pin hole and the first groove most proximal to the lift pin hole among the plurality of first grooves other than the outermost first groove.  
Ishikawa et al. teaches the use of a chuck comprising first arcuate grooves 11a and second radial grooves 11b, the chuck further comprising lift pin holes 41 that are located closer to the inner arcuate groove than to the outer arcuate groove, the pins used for the purpose of raising and lowering a substrate onto the chuck surface during an operation.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have combined the chuck of Busse et al. with the lift pins and lift pin holes as taught by Ishikawa et al. in order to be able to more easily and safely remove a substrate from the chuck.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        11 February 2021